UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4558


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ERIC EDWARD RING,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:06-cr-00028-DKC-8)


Submitted:    May 21, 2009                  Decided:   June 16, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry D. McKnett, Columbia, Maryland, for Appellant.       Rod J.
Rosenstein, United States Attorney, Barbara S. Skalla, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Eric       Edward     Ring     pled      guilty    to   conspiracy      to

distribute     and    possess     with     intent     to    distribute    cocaine.

Ring’s   Sentencing      Guidelines        range,     as     calculated    in     his

presentence report, was 60-71 months of imprisonment, based on a

total offense level of 25, criminal history category of I, and

statutory minimum sentence of five years. ∗                  After granting the

Government’s    motion    for     a     four-level    downward    departure       for

substantial    assistance,       made    under     U.S.    Sentencing    Guidelines

Manual (“USSG”) § 5K1.1 (2007) and 18 U.S.C.A. § 3553(e) (West

Supp. 2009), Ring’s sentencing range was lowered to 37-46 months

of imprisonment.       The district court sentenced Ring to thirty-

seven months but declined to further reduce Ring’s sentence.

The court found it did not have authority to do so.                     On appeal,

Ring argues that the district court had authority to further

reduce his sentence below the sentencing range allowed by the

downward departure under 18 U.S.C. § 3553(a) (2006).                       For the

reasons that follow, we affirm.

          Ring       primarily    relies      on    this    court’s     opinion   in

United States v. Allen, 450 F.3d 565 (4th Cir. 2006), to support

his argument that the district court had authority to further


     ∗
       The parties agree that Ring’s statutory minimum sentence
was five years.



                                          2
reduce his sentence beyond the extent allowed under USSG § 5K1.1

and § 3553(e).      We have previously rejected this argument.                       See

United States v. Hood, 556 F.3d 226, 234 n.2 (4th Cir. 2009)

(rejecting litigant’s claim under Allen, that a sentence imposed

pursuant to a § 3553(e) departure should be measured not just by

a defendant’s substantial assistance but also by reference to

the    § 3553(a)   factors,      and    noting    that     “the      extent     of    a

§ 3553(e)      departure    is     based     solely      on    the      defendant’s

substantial      assistance      and    other    factors      related      to    that

assistance”).

              Accordingly, we affirm Ring’s sentence.                   We dispense

with   oral    argument    as    the    facts   and   legal    contentions           are

adequately     presented    in    the    materials    before      the    court       and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                         3